DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 06/07/2022. Presently, claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0201164 to Skinder.
 	With regard to claim 1, Skinder discloses a system comprising: a processor (0078); and memory coupled to the processor, the memory comprising computer executable  instructions (0078) that when executed by the processor, perform a method comprising: receiving at a first device, a request to access electronic content associated with physical media, wherein the physical media not comprised by the first device (0003; 0034; 0037; 0041-0042); querying a local network of the first device to identify a second device on a local network capable of validating ownership of the electronic content (0005; 0042; 0042; 0085); receiving, from the second device, a validation of the ownership of the electronic content (0041-0042); and using, by the first device, the validation to access the electronic content (0041-0042).
	With regard to claim 2, Skinder discloses that the first device does not comprise a physical media reading component configured to receive physical media (0019 wherein smart phones do not read compact discs).
	With regard to claim 3, Skinder discloses that the second device comprises a physical media reading component configured to receive physical media (0042).
	With regard to claim 4, Skinder discloses that the physical media reading component comprises the physical media and the physical media comprises the electronic content (0042).
	With regard to claim 5, Skinder discloses that the physical media reading component is an optical disc drive and the physical media is an optical disc (0042).
	With regard to claim 6, Skinder discloses that identifying the second device comprises determining the second device comprises an enabled setting or option for validating the ownership of the electronic content (0042).
	With regard to claim 7, Skinder discloses that determining the second device comprises the enabled setting or option comprises at least one of: querying, by the first device, the second device; receiving, by the first device, a broadcast message from the second device; and evaluating previous validation data associated with the first device or the second device (0042).
	With regard to claim 8, Skinder discloses that identifying the second device comprises at least one of: identifying whether the second device is currently accessible; identifying whether the physical media is currently inserted into the second device; or identifying whether the electronic content is currently accessible (0042).
	With regard to claim 9, Skinder discloses Skinder discloses that the validation defines a time period the validation is effective (0018; 0021; renting implies time).
	With regard to claim 10, Skinder discloses that the validation is effective while: the first device and the second device remain on the local network; and the second device comprises the physical media (0018; 0021; 0042).
	With regard to claim 11, Skinder discloses that the computer executable instructions that, when executed by the processor, perform the method further comprising: providing to the validation to a third device connected to the local network; and accessing, by the first device, the electronic content concurrently with the third device (0018; 0042 wherein it is share between devices).
	With regard to claim 12, Skinder discloses that using the validation to access the electronic content comprises providing the validation to the second device (0042).
	With regard to claim 13, Skinder discloses that accessing the electronic content comprises receiving, by the first device, at least one of: streaming data of the electronic content; or a download of the electronic content (0042).
	With regard to claim 14, Skinder discloses that the electronic content is received from at least one of: the second device; or an external service associated with the second device, wherein the external service is external to the local network and a user of the second device possesses an account with the external service (0042).
	With regard to claim 15, Skinder discloses that the first device and the second device are associated with a common user account; and wherein the validation is based at least in part on the common user account (0018; 0042).
	Claim 16 is a mirror claim to claim 1 and is rejected in like manner.
	With regard to claim 17, Skinder discloses that accessing the electronic content comprises received, by the first device, a digital version of the physical media (0018; 0042).
	With regard to claim 18, Skinder discloses that the first device is a first video gaming device and the second device is a second video gaming device (0019 since games are involved anything that plays those games can be considered to be a gaming device).
	With regard to claim 19, Skinder discloses that the physical media is at least one of: an optical disc; a game cartridge; or a memory card (0042).
	Claim 20 is a mirror of claim 1 and is rejected in like manner.

Response to Arguments
With regard to the prior art, Applicant argues, “but there is no explicit contemplation of how the method of Skinder would work when the client device is unable to provide the proof of ownership (such as lacking an optical media drive),” (Arguments, page 7). Respectfully, this argument is irrelevant. That is because Skinder has the option of verifying with an optical drive on a device that is part of the local network, it reads on the claims. The claims do not address a situation either with or without an optical drive, thus Applicant here is just setting up a strawman argument, which is not found to be convincing. Indeed, even Applicant’s own specification shows that the claims can read on an optical drive verifying (See specification at 0024).
With regard to claim 9, Applicant argues, “However, while the online store can facilitate renting media, there is not teaching or suggestion in Skinder that the validation (i.e., the proof of ownership) provided by the client device has any time limitation or is subject to any other conditions. For example, the proof of ownership of book described in Skinder may allow a user to capture images of a borrowed library book and establish ‘ownership credit’ to access the book on the online store indefinitely,” (Arguments, page 8). As noted in the rejection, “renting” implies time limits, if one is renting they do not own and thus is for a period of time. Applicant’s argument of a user performing nefarious means to obtain ownership is another strawman argument. Whether or not a user is dishonest in their dealings with the system has no bearing on whether the user actually owns or is renting a game.
Thus, for the above reasons, Applicant’s arguments are not found to be convincing and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715